DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed July 21, 2020 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed July 21, 2020 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9 recites the limitation "the passenger detection sensor" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al (20100192698).
Note a passenger detection sensor, comprising: a sensor (22-28) that detects a load of a passenger; an attachment bracket (30) for attaching the sensor to a seat: wherein the sensor has a substantially square contour in a plan view (see Figures 2, 3, and 5), the attachment bracket has a substantially square contour in the pan view (see Figure 4), the attachment bracket comprises engaging holes (where pins are received, as discussed in lines 17-19 in ¶ 0013) for fixing the attachment bracket to the seat, and the sensor overlaps with the engaging holes (see Figure 1).

Regarding claim 3, note the attachment bracket further comprises a cutout (46) between the engaging holes, the cutout extending inward.
Regarding claim 4, note the sensor overlaps with the cutout.  See Figure 1.
Regarding claim 5, note a side of the square contour of the sensor is connected to a harness.  See ¶ 0002, and note that all portions of the sensor is connected, either directly or indirectly to the harness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP20171455 in view of Hansen et al (20100192698).

In the primary reference, note a passenger detection sensor, comprising: a sensor (40) that detects a load of a passenger; an attachment bracket (50) for attaching the sensor to a seat: the attachment bracket comprises engaging holes (53) for fixing the attachment bracket to the seat, and the sensor overlaps with the engaging holes (see Figures 6, 8 and 9).
Regarding claim 3, note the attachment bracket further comprises a cutout (55) between the engaging holes, the cutout extending inward (from its perimeter).
Regarding claim 9, note a vehicle seat (see Figure 1), comprising: a seat back; and a seat cushion connected to the seat back, wherein each of the seat back and the seat cushion comprises an inner pad and an outer cover that covers the pad (see Figures 8 and 9), the seat cushion further comprises a pressure receiving member (spring layer) on which the pad is placed, and the passenger detection sensor according to claim 1 is attached onto the pressure receiving member.

Regarding claim 4, note the sensor overlaps with the cutout.  See Figures 6, 8 and 9.
The secondary reference teaches configuring a sensor and attachment bracket as both being substantially square contoured in the plan view.  Note as described in the rejection above.
It would have been obvious to on having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by substituting a square contour in a plan view for the rectangular/oval contour of both the sensor and the attachment bracket.  This modification provides an alternate, equivalent contour for each of the sensor and attachment bracket wherein either contour performs equally as well as the other.  The choice in shape is merely a design consideration.

5 is rejected under 35 U.S.C. 103 as being unpatentable over JP20171455 in view of Hansen et al (20100192698), as applied to claim 1 above, and further in view of Sakai (20080204264).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the square contour of the sensor being connected to a harness.
Note the square contour, as provided in the rejection above.
Sakai teaches connecting a side of the contour of a sensor (2) to a harness (3, 4).  See Figure 1.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to further modify the primary reference in view of the teachings of Sakai by connecting the square contour of the sensor to a harness in order to enhance user safety, as discussed in ¶ 0003 of Sakai.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A load detection sensor is shown by each of Clos et al (20140246887), EP3508375A1, Nakazaki et al (20180086228), and Nakazaki et al (20200290483).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn					/MILTON NELSON JR/March 25, 2021                                 Primary Examiner, Art Unit 3636